DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on July 7, 2022 has been received and considered. By this amendment, claims 1 and 30 are amended and claims 1-3, 5-25, 27-32, and 34-36 are now pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-15, 17-25, and 27-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim(s) recite(s) a method (process) for optimization of a stimulation pattern of a set of implanted electrodes intended for stimulation in excitable tissue of a patient.

Step 2A, Prong One
Regarding claim 1, the limitations of “choosing a group of electrodes from the set of implanted electrodes intended for stimulation”, “registering first information provided by the patient in response to the stimulation”, “assigning each electrode of the group of electrodes a value related to the first information”, “wherein (a) - (d) are repeated for one or more further groups of electrodes chosen from the set of implanted electrodes intended for stimulation”, “wherein each electrode may be included in one or several groups”, “wherein a total assigned value for each electrode is calculated”, and “wherein electrodes having (1) a total assigned value exceeding a predetermined value, or (2) a predetermined number of the electrodes having highest total assigned values calculated for each electrode, are chosen to be included in the stimulation pattern” are processes that, as drafted, cover performance of the limitations that can be performed by a human in their mind or using pen and paper under broadest reasonable interpretation standard. For example, choosing a group of electrodes from the set of implanted electrodes encompasses nothing more than a user choosing electrodes in their mind. Similarly, registering first information requires a user either thinking about or writing down information, and assigning each electrode a value related to the first information encompasses nothing more than a user writing down the value for each electrode. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “stimulating the excitable tissue by the group of electrodes”, “wherein (a) - (d) are preceded by stimulating all electrodes in the set of implanted electrodes intended for stimulation at the same time while increasing stimulation strength up to a threshold such that the patient is gradually acquainted to an effect of stimulation”, and “wherein each of the electrodes is located on a separate lead, such that there is a single electrode on each lead”. Electrodes are recited at a high-level of generality (i.e., any electrode above to stimulate tissue) and they amount to no more than mere pre-solution activity of tissue stimulation. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using electrodes to deliver stimulation amounts to no more than mere pre-solution activity of stimulation, which does not amount to an inventive concept. Therefore, the claim is not patent eligible.

Regarding claim 2, the limitations of “wherein a second optimization is an optimization of stimulation parameters for the electrodes chosen to be included in the stimulation pattern according to claim 1 in view of an energy consumption needed for the chosen electrodes to give rise to a therapeutic effect, wherein the second optimization comprises varying one or more stimulation parameters for the chosen electrodes in a series of stimulation tests; registering second information provided by the patient; monitoring the energy consumption needed for the chosen electrodes to give rise to a therapeutic effect for the series of stimulation tests where stimulation gives rise to a therapeutic effect; and choosing the stimulation parameters which results in a lowest energy consumption needed for the chosen electrodes to give rise to a therapeutic effect while still giving a therapeutic effect; or assigning the stimulation tests in the series a respective value related to the second information provided by the patient and the energy consumption needed for the chosen electrodes to give rise to a therapeutic effect; and choosing the stimulation parameters which results in the lowest energy consumption needed for the chosen electrodes to give rise to a therapeutic effect while still giving a therapeutic effect” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 3, the limitation “the set of implanted electrodes intended for stimulation comprises a plurality of microelectrodes” further limits the electrodes to be used in stimulation. However, this limitation amounts to no more than mere pre-solution activity of stimulation as set forth above for claim 1.
Regarding claim 5, the limitation “the excitable tissue is neuronal tissue or endocrine tissue, a heart or a vascular system” further limits the area where the stimulation is applied and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.
Regarding claim 6, the limitation “the neuronal tissue is brain tissue, spinal cord or peripheral nerves” further limits the area where the stimulation is applied and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.
Regarding claim 7, the limitation “the brain tissue is selected from the group consisting of subthalamic nucleus (STN), globus pallidus interna (GPi), periaqueductal gray, periventricular gray, internal capsule, ventral posterolateral nucleus, thalamus, striatum, habenula, hypothalamus, basal nucleus of Meynert, cortical areas, brain stem, medial forebrain bundle, internal capsule, amygdala, hippocampus, septum, and ventral posteromedial nucleus” further limits the area where the stimulation is applied and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.
Regarding claim 8, the limitation “the endocrine tissue is selected from the group comprising pancreas, pituitary gland and pineal gland” further limits the area where the stimulation is applied and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.
Regarding claim 9, the limitation of “each group of electrodes is chosen randomly” only provides a further step that can be performed in the human mind or by pen and paper and does not amount to more than the judicial exception.
Regarding claim 10, the limitations of “each group of electrodes is chosen by: recording of an activity pattern in the excitable tissue by each implanted electrode, identifying an anatomical compartment or type of cells from which the electrode is recording the activity pattern, comparing the recorded activity pattern with information stored in a database, and choosing the group of electrodes to be used for stimulation based on a result of the comparing and/or based on the identified anatomical compartment” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 11, the limitations of “each group of electrodes is chosen by: recording of activity pattern in the excitable tissue by each implanted electrode, identifying an anatomical compartment or type of cells from which the electrode is recording the activity pattern, and choosing the group of electrodes to be used for stimulation based on the recorded activity patterns and/or based on the identified anatomical compartment” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 12, the limitations of “coupling the anatomical compartment or type of cells with the first information provided by the patient in a database, and coupling combinations of electrodes which stimulate certain anatomical compartments or types of cells to the first information provided by the patient in the database” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 13, the limitations of “optimizing one or more stimulation parameters for a use of the electrodes chosen to be included in the stimulation pattern in a stimulation treatment of the patient, wherein the chosen electrodes are subjected to stimulation tests in which one or more stimulation parameters chosen from the group comprising a pulse width, an amplitude of a stimulation pulse, a stimulation intensity, a stimulation frequency, a temporal pattern of stimulation, a shape of the stimulation pulse, a polarity, a stimulation type as to a degree of randomization, amplitude modulation, and frequency modulation are varied, wherein the second information provided by the patient is registered for each stimulation test, wherein each parameter set is assigned a value related to the second information, and wherein a parameter set having the lowest energy consumption while still giving a therapeutic effect is chosen to be used for the chosen electrodes during the stimulation treatment” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 14, the limitations of “optimizing one or more stimulation parameters for the use of the electrodes chosen to be included in the stimulation pattern in a stimulation treatment of the patient, wherein the chosen electrodes are subjected to stimulation tests in which a burst mode is varied, wherein the second information provided by the patient is registered for each stimulation test, wherein each parameter set is assigned a value related to the second information, and wherein a parameter set having the lowest energy consumption while still giving a therapeutic effect is chosen to be used for the chosen electrodes during the stimulation treatment” only provide further steps that can be performed in the human mind or by pen and paper and do not amount to more than the judicial exception.
Regarding claim 15, the limitations of “one or more of the amplitude of the stimulation pulse, the stimulation frequency, and the shape of the stimulation pulse are varied in each stimulation test” further limits parameters for the use of the electrodes. However, this limitation amounts to no more than mere pre-solution activity of stimulation as set forth above for claim 1.
Regarding claim 17, the limitation “a number of electrodes in each group is 1 - 15, or wherein at most 50% of a total number of electrodes are included in each group” further limits the electrodes to be used in stimulation. However, this limitation amounts to no more than mere pre-solution activity of stimulation as set forth above for claim 1.
Regarding claim 18, the limitation “the first information provided by the patient is a response to the effect of the stimulation perceived by the patient” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 19, the limitation “the first information provided by the patient is a value obtained by measuring a physiological, psychological or pathological reaction of the patient” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 20, the limitation “the first information provided by the patient is a combination of a response to the effect of the stimulation perceived by the patient and a value obtained by measuring a physiological, psychological or pathological reaction of the patient” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 21, the limitation “the first information provided by the patient is binary” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 22, the limitation “the first information provided by the patient is given on a scale” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 23, the limitation “10 - 50 different groups of electrodes are stimulated” further limits the electrodes to be used in stimulation. However, this limitation amounts to no more than mere pre-solution activity of stimulation as set forth above for claim 1
Regarding claim 24, the limitation “the first information provided by the patient is provided by use of a joystick, a touch screen, a pad, a computer mouse and/or a trackball” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 25, the limitation “the first information provided by the patient is provided via a device registering eye movements” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 27, the limitation “the stimulation and a provision of information is performed by the patient via an electronic connection with a practitioner/physician” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 28, the limitation “the method is followed on a screen device on which the implanted electrodes in the tissue are graphically represented, and wherein the patient has the ability to scan the groups of electrodes to stimulate the tissue” only further limits the abstract idea of receiving information. As such, the claim is not patent eligible for the same reasons provided for claim 1 above.
Regarding claim 29, the limitation “the disease or condition is chosen from the group consisting of brain and/or spinal damage, lost functions, pain, Parkinson's disease, tremor, motor disorders, choreatic and other involuntary movements, memory disorders, Alzheimer's disease, degenerative diseases, epilepsy, mood disorders, aggression, anxiety, phobia, affect, sexual over-activity, impotence, eating disorders, sleep disorders, such as narcolepsy, attention disorders, stroke, damage of the brain, damage of the spinal cord, bladder disorders after spinal cord injury, bowel disorders after spinal cord injury, spasticity, somatosensory disorders, auditory disorders, visual disorders, and olfactory disorders” further limits the disease treated and amounts to no more than mere pre-solution activity of stimulation as set forth for claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-12, 16-24, 27-32, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (U.S. 2006/0195159, previously cited) in view of Kaula ‘599 (U.S. 2014/0249599, previously cited), and further in view of Baudino et al. (U.S. 2002/006143). Regarding claims 1 and 30, Bradley discloses a method and system of selecting of subset of electrodes in a stimulator device implanted in a patient in order to obtain an optimal therapeutic patient outcome (paragraphs [0009], [0051]). The implantable stimulator device comprises a pulse generator and may be used for stimulating different types of tissues, e.g. muscular tissue and neural tissue, as well as for treating different types of conditions, e.g. sleep apnea and urinary incontinence (paragraph [0026]). The pulse generator is coupled to an electrode array comprising two leads with a plurality of in-line electrodes each (see Figures 3A-4B and paragraph [0030]). Any of the electrodes may be used in a sensing or recording mode as well as a stimulating mode (paragraph [0056]). Measurements of each of the electrodes, indicative of the ability to provide useful therapy, are obtained. The measurements are objective, such as nerve response, or subjective feedback from the patient. A weight is determined for each measurement so that presumably more significant measurements are given larger influence. In the end, these weighted measurements for each electrode are summed to provide a total weighted effect of the various measurements for each electrode. With this value, a subset of electrodes can be chosen which are presumed to be logically efficacious for a given patient, and the clinician may then attempt to set the optimal stimulation parameters (e.g. pulse width, amplitude and frequency) via experimentation with just the chosen subset of electrodes (paragraphs [0061]-[0062], [0081]-[0082]; figure 10C). One of the determined objective measures is nerve response, i.e. activity pattern, which is acquired and analyzed by a software program (paragraphs [0071]-[0072]; figure 10A). The obtained measures may also be stored (paragraph [0073]). Furthermore, the measurements and weights may be interpreted based on comparative norms obtained from a database with similar information, e.g. nerve response, from previous tests of implanted patients (paragraph [0085]). However, in Bradley, one criterion used for obtaining an optimal subset of electrodes is to decide upon four electrodes to use and therefore, given the measures and weights, the four electrodes with the lowest total values are chosen to define the optimal subset (paragraph [0082]; figure 10C). As such, Bradley fails to disclose that electrodes having a total assigned value exceeding a predetermined value or a predetermined number of electrodes having the highest values of the total assigned values calculated for each electrode are chosen to be included in the stimulation pattern. However, a person skilled in the art would realize that the criterion for choosing electrodes to include in the stimulation pattern depends on the measures and weights used. The skilled person would choose a criterion suitable for the task at hand and one such criterion would therefore, given the information provided by the patient, be to choose the electrodes which have a total assigned value exceeding a predetermined value. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose the electrodes which have a total assigned value exceeding a predetermined value, as it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Bradley further fails to explicitly disclose stimulating all electrodes in the set of implanted electrodes intended for stimulation at the same time while increasing stimulation strength up to a threshold such that the patient is gradually acquainted to an effect of stimulation. Kaula ‘599 teaches a system and method of computer assisted stimulation programming that includes ramping up stimulation current for all electrodes in a set of implanted electrodes intended for stimulation (see step 1410 in Figure 31) before performing the optimization steps that determine the electrodes used for stimulation (see Figure 31 and paragraph [0145]) in order to determine the level at which the patient begins to feel stimulation (see paragraph [0009]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stimulating all electrodes in the set of implanted electrodes intended for stimulation at the same time while increasing stimulation strength up to a threshold in order to determine when the patient begins to feel the stimulation and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Bradley further fails to disclose that each of the electrodes is located on a separate lead, such that there is a single electrode on each lead. Baudino teaches a method and apparatus for delivering brain or spinal cord stimulation (see Abstract) that includes using electrodes, each electrode positioned on a separate lead 401/402/500/450’465, such that there is a single electrode on each lead (see Figures 4, 5, 12A, and 12B), which provides the advantage of selectively stimulating a volume of neural tissue (see paragraph [0038]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bradley in view of Kaula ‘599 such that each of the electrodes is located on a separate lead, such that there is a single electrode on each lead, as taught by Baudino, in order to selectively stimulate a volume of neural tissue, and as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Regarding claims 3 and 32, it is respectfully submitted that the size of the electrodes of Bradley can be considered “microelectrodes.”
Regarding claim 5, Bradley discloses that the excitable tissue is neuronal tissue or endocrine tissue, the heart or the vascular system (see paragraph [0026]).
Regarding claim 6, Bradley discloses that the neuronal tissue is brain tissue, spinal cord, or peripheral nerve (see paragraph [0026]).
Regarding claim 7, Bradley discloses that the brain tissue is selected from the group consisting of subthalamic nucleus (STN), globus pallidus interna (GPi), periaqueductal gray, periventricular gray, internal capsule, ventral posterolateral nucleus, thalamus, striatum, habenula, hypothalamus, basal nucleus of Meynert, cortical areas, brain stem, medial forebrain bundle, internal capsule, amygdala, hippocampus, septum, and ventral posteromedial nucleus (see paragraph [0026]).
Regarding claim 8, it is respectfully submitted that the claim further limits an alternative of claim 5. Claim 8 when read in combination with claim 5 requires “where the excitable tissue is neuronal tissue or pancreas or pituitary gland or pineal gland, the heart or the vascular system.” Because claim 5 is satisfied by the neuronal tissue, heart, and vascular system disclosures of Bradley, claim 8 is considered likewise satisfied.
Regarding claim 9, because Bradley does not disclose an algorithm or other non-random way in which the group of electrodes is chosen, it is respectfully submitted that each group of electrodes is chosen randomly.
Regarding claim 10, Bradley discloses recording an activity pattern in the excitable tissue by each implanted electrode, identifying the anatomical compartment or type of chest from which the electrode is recording the activity pattern (this is already known based where the electrodes are implanted), comparing the recorded activity pattern with information stored in a database, and choosing the group of electrodes to be used for stimulation on the basis of a result of the comparing (see paragraphs [0071]-[0072], and [0085]).
Regarding claim 11, Bradley discloses recording an activity pattern in the excitable tissue by each implanted electrode, identifying the anatomical compartment or type of chest from which the electrode is recording the activity pattern (this is already known based where the electrodes are implanted), and choosing the group of electrodes to be used for stimulation on the basis of the recorded activity patterns (see paragraphs [0071]-[0072], and [0085]).
Regarding claim 12, it is respectfully submitted that the stimulation combinations and parameters that are saved in the tables of Bradley are coupled to the anatomical compartment or type of cells, as the electrode identifiers are known based on where the device is implanted.
Regarding claim 16, it is respectfully submitted that the location of the electrodes is known based on where they are implanted. Furthermore, Bradley discloses performing MRI, CT or other imaging on the patient (see paragraph [0085]).
Regarding claim 17, Bradley discloses that the number of electrodes in each group is 1-15 (see Figures 10A-C).
Regarding claim 18, Bradley discloses that the information from the patient is a response to the effect of the stimulation perceived by the patient (see “User input” in Figures 10A and 10B).
Regarding claim 19, Bradley discloses that the information from the patient is a value obtained by measuring a physiological reaction of the patient (see “Objective” measures in Figures 10A-C).
Regarding claim 20, Bradley discloses that the information from the patient is a combination of a response to the effect of the stimulation perceived by the patient and a value obtained by measuring a physiological reaction of the patient (see “Objective” and “Subjective” measures in Figures 10A-C).
Regarding claim 21, Bradley discloses that the information from the patient is binary (see Figures 10A-C).
Regarding claim 22, Bradley discloses that the information from the patient is given on a scale (see Figures 10A-C).
Regarding claim 23, Bradley discloses that 10-50 different groups of electrodes are stimulated (see Figures 7 and 10A-C).
Regarding claims 24 and 34, Bradley discloses that the user input is provided using a portable programmer (see Figure 1) which would necessarily have a pad of some sort.
Regarding claim 27, Bradley discloses that the stimulation and the provision of information is performed by the patient via an electronic connection with a practitioner/physician (see Figure 1 with patient programmer 202 and clinician programmer 204).
Regarding claims 28 and 36, Bradley discloses that the method is followed on a screen device on which the implanted electrodes in the tissue are graphically represented and the patient has the ability to scan the groups of electrodes to stimulation the tissue (see Figures 7 and 10A-C).
Regarding claim 29, Bradley discloses a method for treatment or alleviation of a disease or condition by use of a set of electrodes whose stimulation pattern has been optimized with the method according to claim 1, wherein the disease or condition is chosen from the group consisting of brain and/or spinal damage, lost functions, pain, Parkinson's disease, tremor, motor disorders, choreatic and other involuntary movements, memory disorders, Alzheimer's disease, degenerative diseases, epilepsy, mood disorders, aggression, anxiety, phobia, affect, sexual over-activity, impotence, eating disorders, sleep disorders, such as narcolepsy, attention disorders, stroke, damage of the brain, damage of the spinal cord, bladder disorders after spinal cord injury, bowel disorders after spinal cord injury, spasticity, somatosensory disorders, auditory disorders, visual disorders, and olfactory disorders (see paragraph [0026]).
Regarding claim 31, Bradley discloses a recording device connected to the set of electrodes (see Figure 1). It is respectfully submitted that because the claimed computer programs are non-statutory, the configuration and adaptation of the claimed computer programs are likewise non-statutory.

Claims 2 and 13-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (U.S. 2006/0195159, cited above) in view of Kaula ‘599 (U.S. 2014/0249599, cited above) and Baudino (U.S. 2002/0062143), as applied to claims 1, 3, 5-12, 16-24, 27-32, 34, 36, 38, and 39 above, and further in view of Moffitt (U.S. 2012/0302912, previously cited). Bradley in view of Kaula ‘599 and Baudino provides the invention substantially as claimed, but fails to disclose a second optimization, wherein the second optimization is an optimization of stimulation parameters in view of the energy consumption needed for the chosen electrodes to give rise to a therapeutic effect. Moffitt teaches that it is beneficial to obtain as low energy consumption as possible (see paragraph [0007]) by varying one or more of the stimulation parameters for chosen electrodes, registering information provided by the patient, monitoring the energy consumption for each stimulation test where the stimulation gives rise to a therapeutic effect, and choosing the parameters which give rise to the lowest energy consumption while still giving a therapeutic effect as the stimulation parameters or assigning each stimulation test a value related to the information provided by the patient and energy consumption, and choosing the parameters which give rise to the most favorable assigned value (see paragraphs [0027]-[0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bradley in view of Kaula ‘599 and Baudino to include a second optimization, which comprises varying one or more of the stimulation parameters for chosen electrodes, registering information provided by the patient, monitoring the energy consumption for each stimulation test where the stimulation gives rise to a therapeutic effect, and choosing the parameters which give rise to the lowest energy consumption while still giving a therapeutic effect as the stimulation parameters or assigning each stimulation test a value related to the information provided by the patient and energy consumption, and choosing the parameters which give rise to the most favorable assigned value, as taught by Moffitt, in order to obtain as low energy consumption as possible while still obtaining a therapeutic effect.

Claims 25 and 35, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bradley (U.S. 2006/0195159, cited above) in view of Kaula ‘599 (U.S. 2014/0249599, cited above) and Baudino (U.S. 2002/0062143), as applied to claims 1, 3, 5-12, 16-24, 27-32, 34, 36, 38, and 39 above, and further in view of Kaula et al. (EP 2529789, previously cited), herein Kaula ‘789. Bradley in view of Kaula ‘599 and Baudino provides the invention substantially as claimed, but fails to disclose that the information from the patient is provided via a device registering eye movements. Kaula ‘789 teaches an input device wherein patient feedback is obtained by detection of visual cues from the patient, e.g. blinking (see paragraph [0048]). The patient feedback is obtained for establishing a protocol for a plurality of electrodes in one or more electrical leads coupled to an electrical stimulation generator, the protocol is determined based on patient perception thresholds (see paragraphs [0005]-[0006]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bradley in view of Kaula ‘599 and Baudino such that the information from the patient is provided via a device registering eye movements, as taught by Kaula ‘789, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered and are considered moot in-part and non-persuasive in-part. Those arguments which are considered moot will not be answered herein as the rejections to which they apply are no longer pending. 
Regarding the rejection of the claims under 35 USC 101 for being directed to an abstract idea without significantly more, the Applicant argues that the claims are not directed to an abstract idea because the method cannot be performed in the mind and requires electrodes. As discussed in the rejection, the abstract idea of optimizing a stimulation parameter is not integrated into a practical application because the recited additional elements are recited at a high-level of generality and they amount to no more than mere pre-solution activity of tissue stimulation. Applicant further argues that the Office Action has failed to provided a factual determination to support a conclusion that an additional element is well-understood, routine, and conventional. However, Applicant fails to offer any argument as to how the abstract idea is in fact integrated into a practical application or how the additional elements are more that pre-solution activity. Furthermore, MPEP 2106.05(d)(I)(2) indicates that “an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry.” It is respectfully submitted that the Examiner did perform such a determination and the entirety of the Office Action shows the common use of electrodes in the relevant industry. As such, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792